Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
Rejoinder 
Claims 1 – 8 and 16 - 20 are directed to an allowable product comprising the invention elected by Applicant in the Response filed 9 September 2019.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9 and 11 - 15, directed to methods of use of the composition of claim 1, previously withdrawn from consideration as a result of a Restriction Requirement, is hereby rejoined and fully examined for patentability pursuant to 37 CFR § 1.104.
Because all claims previously withdrawn from consideration pursuant to 37 CFR § 1.142 have been rejoined, the Restriction Requirement as set forth in the Office Action of 9 July 2019 is hereby withdrawn.  In view of the withdrawal of the Restriction Requirement as to the rejoined claims, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the Restriction Requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statements
The Examiner has considered the information disclosure statement (IDS) filed 30 August 2021, and which has been made of record in the file.  However, for those documents submitted in a language other than English, without an accompanying English-language translation, the See MPEP § 609.05(b).
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an electronic communication from Applicants’ representative, Sangil Lee, Ph.D., on 1 September 2021.
	Claims 10, 12, and 15 are amended as follows:
10.	CANCELED
12.         (AMENDED)        The method of claim 9, wherein the subject is a human subject having developeda disease selected from the group of obesity, diabetes mellitus type 2, arterial hypertension, metabolic syndrome, insulin resistance, hypercholesterolaemia, hypertriglyceridaemia, osteoarthritis, obstructive sleep apnea, ischaemic heart disease, myocardial infarction, congestive heart failure, stroke, gout, and low back pain.
15.	(AMENDED)	A body weight management system comprising of claim 1.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619